DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of the preambles of claims 2-9, 12 and 18 differ between independent and dependent claims. The limitations are to be amended.
In claim 9, “at least one compressed gas jet ring” is a double inclusion of the compressed gas jet ring put forth in claim 1.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Piorkowski (US 3,958,758) or, in the alternative, under 35 U.S.C. 103 as obvious over Piorkowski in view of Hartig (WO 200708008) and Alperin (US 4,473,186).
As to claim 1, Piorkowski discloses a liquid nanoparticle generation apparatus comprising:
a nozzle (28) comprising an inlet (12) in fluid communication with a liquid vent (exit of 28) via a liquid passage (the passage within 28) therebetween (Figure 1), and a compressed gas plenum (30) disposed concentrically around the liquid passage (the passage within 28) and liquid vent (exit of 28);
a liquid feed (10) in fluid communication with the inlet (Figure 1);
a gas flow amplifier (24, 18) comprising:
 a diffuser (48) in fluid communication with the liquid vent (exit of 28) via a generally cylindrical interior cavity (interior of 18) of a throat (Examiner’s Annotated Figure 1, The cavity is interpreted to be generally cylindrical, as it appears to flatten and essentially resemble the properties of a cylinder) therebetween, having a throat entrance (Examiner’s Annotated Figure 1), a throat exit (Examiner’s Annotated Figure 1) and at least one compressed gas jet ring port (46) disposed on a wall of the interior cavity of the throat (Figure 1); and
an ambient air entrance (Examiner’s Annotated Figure 1, interior exit of 24) disposed between the throat entrance (Examiner’s Annotated Figure 1) and the vent (exit of 28) (Figure 1).
Should it be found that the term “generally cylindrical” is not found in Piorkowski, or that the term is more narrow than Examiner’s interpretation, Hartig discloses a device that includes a generally cylindrical interior cavity (7) (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski with the disclosures of Hartig, providing the interior cavity to be generally cylindrical, as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically, mixing of the constituent elements, in a system where the shape of the cavity is not a critical element.
Piorkowski appears to disclose elements that are usable with liquids, as the device is referred to as a fluid amplifier, and the sections are referred to as fluid sections. However, should it be found that the elements of the Piorkowski device are not compatible with liquids, or that the recitation of the devices as liquid devices is more narrow, Alperin discloses that a nozzle that is usable with powders, is often usable with liquids, as the device is configured to account for the effects of drag force (Background). Alperin further discloses a device that is usable with powders, as well as liquids (Column 1, lines 41-46, The device is usable for aerosols with solid particles, which Examiner interprets to include powders).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski in view of Hartig and Alperin, with the disclosures of Alperin, providing the device of Piorkowski in view of Hartig and Alperin to be usable in liquid or solid applications, and therefore feature the inlet, vent, passage, feed and other components being configured to operate with liquid, in order to provide a device capable of handling substance of various physical and chemical characteristics, as disclosed by Alperin (Abstract, lines 4-9).

    PNG
    media_image1.png
    846
    736
    media_image1.png
    Greyscale
Examiner’s Annotated Figure 1
Claim(s) 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski in view of Hartig and Alperin.
As to claim 10, Piorkowski in view of Hartig and Alperin discloses a gas flow amplifier comprising:
a diffuser (48) in fluid communication with an inlet cone (the conical opening within 24) via a generally cylindrical (Examiner’s Annotated Figure 1, or as modified, Alperin, Figure 1) of a throat (See Examiner’s Annotated Figure 1) therebetween having a throat entrance (See Examiner’s Annotated Figure 1), a throat exit (See Examiner’s Annotated Figure 1) a ring (46) positioned on a wall of the generally cylindrical (Examiner’s Annotated Figure 1, or as modified, Alperin, Figure 1) interior cavity of the throat (Figure 1), wherein the ring port is positioned in such a way to induce turbulent air flow (Column 3, lines 27-30); and one or more liquid (Alperin, Column 1, lines 41-46) droplets in fluid communication with the inlet cone (Figure 1). 
Piorkowski as modified fails to disclose the ring featuring a plurality of ports, thereby comprising a ring of ports.
Alperin discloses a diffuser that includes a ring of ports (30) configured to inject fluid into a diffuser flow (Column 6, lines 1-4).
It would have been obvious to modify modified Piorkowski with the disclosures of Alperin, replacing the single injection ring with an injection ring of ports, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including injecting of fluid in a system where the size and configuration of the inlet structure is not a critical element.
Piorkowski fails to disclose the nozzle including at least two rings of ports, as Piorkowski puts forth a single ring of port (46).
Hartig discloses a device that features a plurality of ports (5) linking to a gas plenum (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski with the disclosures of Hartig, providing at least two rings of compressed gas ports, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including supply of fluid in a system where the number of ports is not a critical element. 
As to claim 14, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 10 further comprising a compressed gas plenum (Piorkowski, 44) encircling the generally cylindrical (Alperin, Figure 1) interior cavity (26) (Figure 1) and in fluid communication with the generally cylindrical (Alperin, Figure 1) interior cavity (26) of the throat (Examiner’s Annotated Figure 1) via at least two (Hartig, Figure 1) rings (46) of ports (Alperin, 30) (Column 3, lines 45-47).
Claims 2-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski alone or in view of Hartig and Alperin, further in view of Munroe (US 4,765,373).
As to claim 2, Piorkowski alone or in view of Hartig and Alperin discloses the at least one compressed gas jet ring (46) of claim 1, further disposed at a distance from the throat exit (Piorkowski, Figure 1).
However, Piorkowski in view of Hartig and Alperin fails to disclose the distance between the throat exit and jet rings being 0.1D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat.
Munroe discloses a diffuser wherein the distance between nozzle openings and a throat exit is between .1D and 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat (Column 2, lines 48-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski in view of Hartig and Alperin with the disclosures of Munroe, providing a nozzle wherein the distance between jet rings and a throat exit is between .1D and 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat, in order to provide for homogenization of the fluids, as disclosed by Munroe (Column 2, lines 42-46).
As to claims 3-6 and 8, Piorkowski in view of Hartig and Alperin discloses the throat of claim 1, wherein the at least one compressed gas jet rings (46, 16), is comprised of a first compressed jet ring (46), and a second compressed jet ring (16), and further comprises a primary distance (Examiner’s Annotated Figure 1, The distance between the throat entrance and the first compressed gas jet ring), a jet distance (the distance between 46 and 16), and a diffuser distance (Piorkowski, Figure 1, The distance between the 2nd gas jet ring and the diffuser entrance).
However, Piorkowski in view of Hartig and Alperin fails to disclose:
As to claim 3, a primary distance, jet distance, and diffuser distance of about 0.1 D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat
Or as to claim 4, the jet distance and diffuser distance each at a distance of at least about 0.5D
Or as to claim 5, the jet distance and the diffuser distance each having a distance of 0.5D to about 2D
Or as to claim 6, the jet distance  and diffuser distance each having a distance of about 0.5D to about 4D
Or as to claim 8, the distance between the liquid vent and the throat entrance being equal to or less than 0.5D/TAN(Theta/2). 
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the primary distance, jet distance, and diffuser distance being about 0.1 D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat, or the jet distance, the diffuser distance are independently at least about 0.5D, or the jet distance and the diffuser distance being independently 0.5D to about 2D, or wherein the jet distance and the diffuser distances are independently about 0.5D to about 4D, or the distance between the liquid vent and the throat entrance being equal to or less than 0.5D/TAN(Theta/2) wherein D is the diameter of the generally cylindrical cavity of the throat and Theta is the spreading angle of atomized liquid generated from the liquid vent, or the distance between the throat exit and the nearest ring of ports and the distance between the at least two rings of ports are independently 0.5D to about 4D, where D is the diameter of the generally cylindrical interior cavity of the throat, where the distance between the throat exit and the nearest ring of ports and the distance between at least two rings of ports are independently at least 0.5D to about 4D, Applicant has made no disclosure that the provided equations are critical. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to consider the claimed factors in design of the nozzle, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would recognize that making the proposed result- effective modifications would create an intense suction in the nozzle (Piorkowski, Column 2, lines 35-39 and column 3, lines 45-47), encourage mixing (Piorkowski, Column 2, line 42-47) within the nozzle, and provide for homogenization within the nozzle (Munroe, Column 2, lines 42-55). 
As to claim 7, Piorkowski in view of Hartig, Alperin, and Munroe discloses the apparatus of claim 3.
However, the combination fails to disclose a configuration where the interior walls of the segment between the throat exit and the second compressed jet ring and between the first compressed jet ring and the second compressed jet ring. 
The combination discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig, Alperin and Munroe and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention. Namely, one skilled in the art would have readily recognized that providing the roughened wall segment would increase efficiency of air flow in the system, as disclosed by Munroe (Column 3, lines 12-15).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the throat exit and the second compressed jet ring and between the first compressed jet ring and the second compressed jet ring, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
As to claim 9, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 1 further comprising a second compressed gas plenum (Piorkowski, 44) encircling the generally cylindrical interior cavity of the throat (See Examiner’s Annotated Figure 1) and in fluid communication with the generally interior cavity of the throat via the at least one compressed gas jet ring (46) (Piorkowski, Column 3, lines 27-30, The compressed gas source creates a plenum within 44, which communicates with the interior cavity via the ring). 
Regarding claims 11 and 12, Piorkowski in view of Hartig and Alperin discloses the gas flow amplifier of claim 10, but fails to disclose an amplifier wherein,
As to claim 11, the distance between the throat exit and the nearest ring of ports and the distance between the at least two rings of ports are independently at least about 0.5D;
Or as to claim 12, the distance between the throat exit and the nearest ring of ports and the distance between at least two rings of ports of the gas flow amplifier of claim 11 are independently at least about 0.5D to about 4D.
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the distance between the throat exit and the nearest ring of ports and the distance between the at least two rings of ports are independently about 0.5D, or the distance between the throat exit and the nearest ring of ports and the distance between at least two rings of ports are independently at least about 0.5D to about 4D, Applicant has made no disclosure that the limitations are critical. As such, it would have been obvious to one having ordinary skill in the art at the time of this invention to consider the make the claimed modifications, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would recognize that making the proposed result- effective modifications would create an intense suction in the nozzle (Piorkowski, Column 2, lines 35-39 and column 3, lines 45-47), encourage mixing (Piorkowski, Column 2, line 42-47) within the nozzle, and provide for homogenization within the nozzle (Munroe, Column 2, lines 42-55). 
As to claim 13, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 10.
However, Piorkowski in view of Hartig and Alperin fails to disclose an amplifier further comprising a roughened wall segment between the throat exit and the nearest ring of ports, and between at least two rings of ports. 
Piorkowski in view of Hartig and Alperin discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig and Alperin, and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention, namely, one skilled in the art would have readily recognized that providing the roughened wall segment would increase efficiency of air flow in the system, as disclosed by Munroe (Column 3, lines 12-15).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the throat exit and the nearest ring of ports, and between the at least two rings of ports, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 15, Piorkowski in view of Hartig and Alperin discloses a nanoparticle generation system comprising:
a nozzle (Piorkowski, 28) suitable for generating atomized particles (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The configuration provides for the claimed function) from a bulk liquid (Alperin, Column 1, lines 41-46)
a liquid (Alperin) feed (Piorkowski, 10) comprising the bulk liquid in fluid communication with the nozzle (Piorkowski, Figure 1);
a gas flow amplifier (Piorkowski, 24, 18) comprising a generally cylindrical (Hartig, Figure 1, 7) interior cavity (Piorkowski, interior of 18) of a throat (See Examiner’s Annotated Figure 1) having disposed on one end a conical inlet (Examiner’s Annotated Figure 1, Throat Entrance) and on the other end a first conical diffuser (Piorkowski, 48); and within said generally cylindrical (Hartig) interior cavity (Piorkowski) is positioned at least two (Hartig, Figure 1) rings (46) of ports (Alperin, 30) positioned along a wall of the wall of the generally cylindrical interior cavity (Figure 1) in such a way to induce turbulent air flow (Piorkowski, Column 2, lines 35-39), and wherein the at least two (Hartig, Figure 1) rings (46) of ports (30) are connected to a pressurized plenum (Piorkowski, 44), sufficient for expelling pressurized gas into the generally cylindrical interior cavity (Column 2, lines 10-11 and Column 3, lines 36-38); and
the nozzle (28) is disposed in fluid communication with the conical inlet of the interior cavity (Figure 1) for a liquid ejection from the nozzle and into the cavity in such a way to create and maintain a liquid nanoparticle aerosol (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The nozzle is capable of being used for the prescribed function, based upon the prior art featuring the prescribed structure).
However the combination fails to disclose the rings of ports separated by a distance of at least about 0.5D, wherein the D is the diameter of the generally cylindrical interior cavity.
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the ports being separated by a distance of at least about 0.5D, Applicant has made no disclosure that the provided equations are critical. 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the device of modified Piorkowski to include a distance between ports of at least about 0.5D, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would recognize that making the proposed result- effective modifications would create an intense suction in the nozzle (Piorkowski, Column 2, lines 35-39 and column 3, lines 45-47), encourage mixing (Piorkowski, Column 2, line 42-47) within the nozzle, and provide for homogenization within the nozzle (Munroe, Column 2, lines 42-55).
As to claims 16 and 17, Piorkowski in view of Hartig and Alperin discloses the nanoparticle generation system of claim 15, but fails to disclose a system wherein the bulk liquid has a surface tension between about 15 dynes/cm and about 80 dynes/cm or wherein the bulk liquid contains a solute dissolved in the bulk liquid.
Piorkowski in view of Hartig and Alperin discloses a system that is designed to adapt to surface tension (Piorkowski, Column 1, lines 20-32). While the combination fails to disclose that the system features a bulk liquid with a surface tension between about 15 dynes/cm and about 80 dynes/cm or wherein the bulk liquid contains a solute dissolved in the bulk liquid, Applicant has made no disclosure that the proposed limitations provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with a surface tension a surface tension between about 15 dynes/cm and about 80 dynes/cm or a system designed to adapt to surface tension, as the device would perform the function of atomizing fluid. Additionally one of ordinary skill in the art would expect the device to perform equally well with a bulk liquid containing a solute dissolved in the bulk liquid or a powder, as the device performs the function of providing a material for coating.
Regarding claim 18, Piorkowski in view of Hartig and Alperin fails to disclose a device wherein the distance between the exit of the generally cylindrical interior of the throat and the nearest ring of ports, and the distance between the at least two rings of ports of claim 15 each having a distance between about 0.5D and about 4.0D.
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the at least two rings of ports are separated by a distance of at least about 0.5D, wherein D is the diameter of the generally cylindrical interior cavity, or the distance between the exit of the generally cylindrical interior of the throat and the nearest ring of ports, and the distance between the at least two rings of ports of claim 15 each having a distance between about 0.5D and about 4.0D, Applicant has made no disclosure that the limitations are critical. As such, it would have been obvious to one having ordinary skill in the art at the time of this invention to modify Piorkowski in view of Hartig and Alperin to include the claimed structure, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would appreciate that the claimed structure would create an intense suction in the nozzle (Piorkowski, Column 2, lines 35-39 and column 3, lines 45-47), encourage mixing (Piorkowski, Column 2, line 42-47) within the nozzle, and provide for homogenization within the nozzle (Munroe, Column 2, lines 42-55).  
As to claim 19, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 15.
However, Piorkowski in view of Hartig and Alperin fails to disclose an amplifier further comprising a roughened wall segment between the exit of the generally cylindrical interior of the throat and the nearest ring of ports and the wall segment between the at least two rings of ports. 
The combination discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig and Alperin and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention, namely, one skilled in the art would have readily recognized that providing the roughened wall segment would increase efficiency of air flow in the system, as disclosed by Munroe (Column 3, lines 12-15).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the exit of the generally cylindrical interior of the throat and the nearest ring of ports and the wall segment between the at least two rings of ports, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski in view of Hartig and Alperin, further in view of Freshour (US 3,853,271).
As to claim 20, Piorkowski in view of Hartig and Alperin discloses the system of claim 15. 
However, the combination fails to disclose a system further comprising a second gas flow amplifier wherein the end of the first conical diffuser is in fluid communication with a conical inlet of the second gas flow amplifier.
Freshour discloses a nozzle apparatus featuring a plurality of amplifier nozzles wherein an end of a first conical diffuser (20) is in fluid communication with a conical (18) of a second gas flow amplifier.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify the combination with the disclosures of Freshour, providing a second gas flow amplifier wherein the end of the first conical diffuser is in fluid communication with a conical inlet of the second gas flow amplifier, in order to provide for greater dispersion and mixing of the fluids, as disclosed by Freshour (Column 1, lines 24-27).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752